COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              MARILYN R. CARTIER
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 1435-13-3                                             PER CURIAM
                                                                                    JANUARY 7, 2014
              HENRY COUNTY PUBLIC SCHOOLS AND
               VIRGINIA ASSOCIATION OF COUNTIES
               GROUP SELF-INSURANCE


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Marilyn R. Cartier, pro se, on brief).

                               (Richard D. Lucas; Lucas & Kite, PLC, on brief), for appellees.


                     Marilyn R. Cartier (claimant) appeals the decision of the Workers’ Compensation

              Commission finding that claimant failed to prove a compensable injury by accident to her left

              shoulder and that claimant failed to prove a compensable occupational disease or ordinary

              disease of life related to her shoulders, knees, or skin cancer. Claimant argues she injured her

              left shoulder helping a child while working as a bus driver and her medical problems with her

              shoulders and knees and her skin cancer were compensable occupational diseases. We have

              reviewed the record and the commission’s opinion and find that this appeal is without merit.

              Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Cartier

              v. Henry Cnty. Pub. Schs., VWC File Nos. VA00000545645 and VA02000009540 (June 26,

              2013). We dispense with oral argument and summarily affirm because the facts and legal




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.1

                                                                                     Affirmed.




       1
         Henry County Public Schools and Virginia Association of Counties Group
Self-Insurance filed a motion to dismiss and argue claimant failed to comply with Rule 5A:20
and Rule 5A:25 when she filed her brief and appendix. We deny the motion to dismiss.
                                               -2-